OFFICE OF THE ATTORNEY        GENERAL   OF TEXAS
                            AUSTIN




gonoJable Dan Y. Jaokson
;tietriotAttorney
Boustan , Texas




                                               r-31s, Iats ,Of
                                               aturs? And
                                               n(ithereto.

                                                    In part below
you raquestsd                                          two ralateli
questions:

                                               Ohapter 109, Acts
    oi the Wth                                      Bill 100.880,
                                                    iagular se*-



                                 .3iV81yto the United stat8S’
                       na   granted by IiouseBill No. 53OV
                       th8 QpiIiientbt B. a. No. 580 does
                       t, &WUlt8 Bi&& NO. 126 Of the same
                        Certainly, there is no express
                      Bill repealing the Senate Bill, end
repeal by implioation is aat Parored. The aaoepted rule is
Ql8arl.n+gpr?saed in 39 Texas &IX., Sec. 76, page 140, in
the folXi+i'lng
              lan,:u&Ee:
        Honorable ;)8s%. Jaakson, page 2



,                   "Acoording t:jnumeroue pronounoemente OS the
            Texas courts, tho ropeai of atatutos by ImplIoatIan
            Is never favored or presumed.    The two aots wIl1 per-
            sist unless the conflicting provi8ions are so anta&o-
            nistia and repugunantthat both aaunot stand. :Hhere
            there is no express repsal,   the preawdption is that
            In enactin a new law tke Legislature intended the
            old statute to remain in operation.*
                     The multitude of authorities oited in the text
        support the rule.
                     Another rule of even @eater fOXWe I8 thati
        where both aote are paaaod by the name seeuion of the
        legislature, It will be premumed that th8 1egIalature
        Intended for both aote to rtand. 70~ a statement ot the
        rule 8ee 39 Tex. SW., Seo. 98, pa&o 146, 8tated In the
        fOllOWbg 1kn@I438!
                       ”
                         . The Legislature I8 mup:osad to be
i           governed ip'one lpIrIt and polio7 during a remrlon,
I           asd nothing ohort pf a direot repeal in expre88 term,
            or 8uOh lrreoonoIl(ablerepuguanoy a8 that both aOt8
            oannot stand together, will justlip a oourt In holding
            an aOt 18 rep8ahd by another aat pa8aed at th8 came
    !       8888ion.       .   .   .”

                     You are, therefore, adVi8ed that It 18 OUX Vi8U
    I   t!mt 3. B. No. 186 I8 not repealed by H. B. No. 580,
                         Pa8sing now to the effeot of these two bIll8,
        we enolose herewith oopioa of two OpInIOn8 of th18 departskent
        reaently releaeed, Opinion No. O-5290, pa8oing upon the oon-
    t   8titUtiOlltiit.y   of the88 two bills, and o&don   No. O-5363,
        upon the liability of land held In the name of the United
        stat.88ror State and oounty ad valoram tares. WS belie*8
        that these two opInIon8 afford a 8uffloIent guide ror your
        office withO\jt f'uNA8r CI~SWSS~OU.
    I




                                                    FL
                                                     : P %ECL
                                                         slatant